DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The disclosed “shaft portion” does not appear to be a perfect circle.  It is unclear if Applicant is intending to claim the shaft as being a perfect circle in cross section or there is some projected perfect circle.  It is further unclear how the claimed “perfect circle” can exist when the bearing surfaces are “located in the perfect circle”.  The limitation “located in the perfect circle is unclear.  Examiner cannot determine if applicant is claiming the bearing surfaces as elements of the “shaft portion” or separate components which cross the boundary of the “perfect circle” in some manner.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu, U.S. Patent Application Publication 2014/0338483.
Hsu teaches a torque hinge module comprising a rotating element (3) and a torque assembly (10) rotatably sleeving the rotating element, the rotating element has first bearing surface (33) and the torque assembly has a second bearing surface (1112) and a third bearing surface (1111) corresponding to the first bearing surface and there is a first included angle between a plane where the second bearing surface is located and a plane where the third bearing surface is located, [Claim 1].
**Examiner's Note: Examiner notes that the above claim contains the claim language “wherein a shape…torque is reduced”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Hsu, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).
Regarding Claim 2, this claim is not understood (see 112 rejection above).  Insofar as the claim can be understood, Hsu is interpreted to meet the limitations as claimed because the disclosed structure of the rotating element appears to be structurally similar to the disclosed rotating element of the instant application (see shaft portion 331 of Hsu).  It would appear that it is possible to draw a perfect circle around a cross section of the rotating element shaft portion such that the limitations would be met (see figs. 12, 14 and 16).
Claim 4, see first bearing surface 33 on rotating element 3 and see second bearing surface (1112) and third bearing surface (1111) on torque assembly 1.
Regarding Claim 5, see torque assembly 10 which teaches multiple torque elements 1.  Hsu clearly teaches each torque element having a second bearing surface 1112 and two third bearing surfaces 1111 and 1211.  It is arbitrary to designate first and second torque elements in the torque assembly to meet the claimed limitations.
Regarding Claim 8, see fourth bearing surface 112 on torque assembly 1 in fig. 14 and note included angle between second and fourth bearing surfaces.
**Examiner's Note: Examiner notes that the above claim contains the claim language “when the rotating…torque is reduced”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Hsu, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).
Regarding Claim 9, see first and second rotating elements 3 and 4, see two brackets 32, and 42 fixed to the respective rotating elements. And see synchronization mechanism 2 which is connected between the two rotating elements to that the rotating elements pivot synchronously.
Regarding Claim 10, see bracket 32 which is fixed to the rotating element and see bracket 5 which sleeves the torque assembly.

Claim(s) 1, 3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu ‘483.
Claims 1, 3 and 6-7 are rejected under an alternative interpretation of Hsu ‘483.
Hsu teaches a torque hinge module comprising a rotating element (3) and a torque assembly (10) rotatably sleeving the rotating element, the torque assembly has a first bearing surface (1111) and the rotating element  has a second bearing surface (33) and a third bearing surface (331) corresponding [Claim 1].
**Examiner's Note: Examiner notes that the above claim contains the claim language “wherein a shape…torque is reduced”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Hsu, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).
Regarding Claim 3, see drawing selection below which appears to meet the limitations as claimed.

    PNG
    media_image1.png
    401
    520
    media_image1.png
    Greyscale


	Regarding Claim 6, see first bearing surface 1111 on the torque assembly and see second and third bearing surfaces 33 and 331.
Claim 7, see multiple torque elements 1 in assembly 10 and note that they each have first bearing surface 1111.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677